                                                                               United States District Court
                                                                                 Southern District of Texas

                                                                                    ENTERED
                       IN THE UNITED STATES DISTRICT COURT                         March 30, 2020
                       FOR THE SOUTHERN DISTRICT OF TEXAS                        David J. Bradley, Clerk
                                 HOUSTON DIVISION

YOLANDA TUCKER,                               §
                                              §
                       Plaintiff,             §
                                              §
VS.                                           §   CIVIL ACTION NO. H-19-4408
                                              §
HARRIS COUNTY HOSPITAL                        §
DISTRICT d/b/a HARRIS HEALTH                  §
SYSTEM,                                       §
                                              §
                       Defendant.             §

                                      FINAL JUDGMENT

       For the reasons stated in this court’s Memorandum and Opinion entered this date, this

civil action is dismissed with prejudice.

       This is a final judgment.

               SIGNED on March 30, 2020, at Houston, Texas.


                                            _______________________________________
                                                         Lee H. Rosenthal
                                                  Chief United States District Judge
